DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on September 29, 2021, were received. Claim 9 has been amended. Claims 4, 8, 12-14, 16 and 21-25 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-3, 5-7, 9-11, 15 and 17-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 29, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted September 22, 2021, has been received and considered by the examiner. 

Claim Objections
5.	The objection to Claim 9 has been overcome based on the amendment to the Claim.
Claim Rejections - 35 USC § 102
6.	The rejection of Claims 1-3, 5, 8-15 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2013/0085696 A1), has been overcome based on the arguments presented on pages 6-8 of the Remarks dated September 29, 2021.

Claim Rejections - 35 USC § 103
7.	The rejection of Claims 6, 7 and 20 under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2013/0085696 A1), as applied to Claims 1 -3, 5, 8-15 and 17-19, and in further view of Lennevi et al. (US 2016/0078690 A1), has been overcome based on the arguments presented on pages 6-8 of the Remarks dated September 29, 2021.

Reasons for Allowance
8.	Claims 1-3, 5-7, 9-11, 15 and 17-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Xu et al. (US 2013/0085696 A1), teach a method of estimating a state of an energy storage system of a vehicle, wherein the method comprises: acquiring information about the energy storage system; analyzing the acquired information while taking into account specified boundary conditions; and estimating the state of the energy storage system, wherein vehicle function data is recorded for acquiring the information about the energy storage system, wherein a function change comprising an occurrence, an absence, or a function restriction of at least one vehicle function is concluded or can be concluded from the vehicle function data.  The closest prior art do not teach, fairly suggest, or render obvious wherein estimating the state of the energy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725